DETAILED ACTION
This action is in response to an amendment to application 16/352868, filed on 7/13/2022. Claims 1-12 and 15 are pending; claims 13-14 are cancelled and claim 15 is new. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 2008/0228307, hereinafter “Mori,” and USPGPUB 2007/0288206, hereinafter “Fujii.” 
Regarding claim 1, Mori discloses “An information processing apparatus (see, e.g., Mori, fig. 1 & associated text) comprising: a processor, configured to: 
acquire information on execution results of a plurality of steps included in a predetermined work; (see, e.g., Mori, fig. 3 & associated text, para. 32-36) 
receive a modification of the predetermined work from the input device operated by a user such that the predetermined work is modified; and output information indicating a change after the modification, for at least some of the plurality of steps, based on the information on the execution results of the plurality of steps.” (see, e.g., Mori, fig. 3 & associated text, para. 37-46, 53-55).
Mori does not disclose the underlined portions of the limitation:
“receive a modification of the predetermined work from the input device operated by a user such that the predetermined work is modified; and output information indicating a change before and after the modification, for each individual step affected by the modification among of the plurality of steps, based on the information on the execution results of the plurality of steps.”
Stated differently, in the cited portions of Mori, when a step in a manufacturing process is modified (e.g., to correct a detected deficiency or error), that modification affects all subsequent steps of the process and information is output to that effect. Mori does not disclose outputting information about the modification to steps occurring before and after the modification is made, i.e., information about steps occurring before the change. However, Fujii discloses (at figs. 5-6 & associated text) making a modification to a manufacturing process and outputting information about the modification for each and every step in the process, i.e., information about steps made before and after the modification. 
Mori and Fujii are directed toward controlling manufacturing processes and therefore are analogous art. On or before the effective filing date of the instant application, one of ordinary skill in the art would have deemed it obvious to try to combine the entire-process modification information outputting of Fujii with the manufacturing modification process of Mori, thereby obtaining the invention of the instant claims. A clear and predictable benefit of so disclosing would have appeared as the ability to continue and repeat the entire manufacturing process while accounting for a modification made during the process. Accordingly, the instant claim is unpatentable over the combination of Mori and Fujii.
Regarding claim 2, the combination of Mori and Fujii renders obvious “The information processing apparatus according to claim 1, wherein the processor outputs information indicating the change, for each individual step, based on a relationship between a step in which the modification is performed and the individual step.” (see, e.g., Mori, fig. 3 & associated text, para. 42-43, 53-55).
Regarding claim 3, the combination of Mori and Fujii renders obvious “The information processing apparatus according to claim 2, wherein the processor outputs information indicating the change, for a step subsequent to the step in which the modification is performed, excluding a step prior to the step in which the modification is performed.” (see, e.g., Mori, fig. 3 & associated text, para. 42-43, 47, 53-55).
Regarding claim 4, the combination of Mori and Fujii renders obvious “The information processing apparatus according to claim 2, wherein the processor estimates that a first step which is a step subsequent to the step in which the modification is performed has a larger change due to the modification than a second step which is a step subsequent to the first step, and outputs information indicating the change.” (see, e.g., Mori, fig. 3 & associated text, para. 42-43, 45-47, 53-55).
Regarding claim 5, the combination of Mori and Fujii renders obvious “The information processing apparatus according to claim 2, wherein the processor estimates that a step of handling the identical object to the object which is subjected to the modification in the step in which the modification is performed has a larger change due to the modification than a step of not handling the object, and outputs information indicating the change.” (see, e.g., Mori, fig. 3 & associated text, para. 42-43, 45-47, 53-55).
Regarding claim 6, the combination of Mori and Fujii renders obvious “The information processing apparatus according to claim 5, wherein the object which is subjected to the modification is a product generated by the predetermined work or a part included in the product.” (see, e.g., Mori, fig. 5 & associated text).
Regarding claim 7, the combination of Mori and Fujii renders obvious “The information processing apparatus according to claim 1, wherein in a case where two or more steps are modified in the predetermined work, the processor outputs information indicating a change corresponding to each of the two or more steps in which the modification is performed, for the individual steps affected by the modification.” (see, e.g., Mori, fig. 3 & associated text, para. 42-43, 53-55).
Regarding claim 8, the combination of Mori and Fujii renders obvious “The information processing apparatus according to claim 7, wherein the output unit outputs information indicating a change corresponding to each of the two or more steps in which the modification is performed, based on correlation between the individual step and each of the two or more steps in which the modification is performed.” (see, e.g., Mori, fig. 3 & associated text, para. 42-43, 45-47, 53-55).
Regarding claim 9, the combination of Mori and Fujii renders obvious “The information processing apparatus according to claim 8, wherein the correlation is calculated from an execution result of the individual step and a measured value measured in each of the two or more steps in which the modification is performed.” (see, e.g., Mori, fig. 3 & associated text, para. 42-47, 53-55).
Regarding claim 10, the combination of Mori and Fujii renders obvious “The information processing apparatus according to claim 9, wherein a type of the measured value used for calculating the correlation is determined by a content of the modification.” (see, e.g., Mori, fig. 5 & associated text).
Regarding claim 11, the combination of Mori and Fujii renders obvious “The information processing apparatus according to claim 1, wherein a step in which the modification is performed is a step included in the predetermined work before the modification or a step added to the predetermined work by the modification.” (see, e.g., Mori, fig. 3 & associated text, para. 42-47, 53-55).
Regarding claim 12, the instant claim is an equivalent of claim 1, differing only by statutory class. Accordingly, the rejection of claim 1 applies, mutatis mutandis, to claim 12.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mori and Fujii and USPGPUB 2015/0269146, hereinafter “Ayyar.”  
Regarding claim 15, the combination of Mori and Fujii renders obvious “The information processing apparatus according to claim 1,” but does not appear to disclose the further limitation “wherein information for each individual step not affected by the modification among the plurality of steps is not outputted.” However, at or before the effective filing date of the invention, not outputting (i.e., omitting) irrelevant unchanged data was known in the art. An example of so omitting is given by Ayyar at para. 88: “columns B through J which contain unchanged data and are omitted from display in the user interface 1350.” On or before the effective filing date of the instant application, one of ordinary skill in the art would have deemed it obvious to avoid outputting irrelevant unchanged data, as in Ayyar, which in combination with Mori and Fujii, would be to avoid outputting data regarding unchanged manufacturing steps. So combining would condense the overall amount of displayed data and would increase the visibility of changed data in a user interface, such that “the user interface 1350 provides a concise and meaningful representation of the changes to a user.” (Ayyar, para. 88). Accordingly, the instant claim is unpatentable over Mori, Fujii, and Ayyar. 

Response to Arguments
	 Applicants’ arguments in traversal of the standing claim rejections have been carefully reviewed but are not found to be persuasive. Applicants argue that, in Fujii, “all the data points represent measurements over continuous time (represented by serial number or time)” and thus “Fujii does not disclose any concept of multiple steps.” (Remarks, pg. 7). Consequently, according to the Applicants, “it is not possible that Fujii would output information indicating a change before and after a modification for each step affected by the modification among multiple steps.” (Id.). 
	Examiner respectfully disagrees. Fujii describes monitoring a continuous manufacturing process whereby different measurements are taken at/by different measuring equipment (e.g., in fig. 6, “Measuring equipment” Y1 and Y2) at different times. The purpose of this, according to Fujii (at para. 3), is “displaying a series of preceding data pieces and a series of subsequent data pieces based on measurement data obtained by each of a plurality of measuring equipments (sic) provided for a manufacturing line.” Each “data piece” is data that corresponds to a different part (i.e., different steps) in the manufacturing process. Mori, which teaches modifying a manufacturing process at various steps to correct errors in the process, inexorably combines with Fujii to render obvious displaying data about the manufacturing process pertaining to steps before and after the modified steps in the process. For at least the foregoing reasons, Applicants’ arguments in traversal of the standing rejections are not persuasive and the traversed rejections are maintained. 

Conclusion
Applicants’ amendment necessitated any new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D. COYER whose telephone number is (571) 270-5306 and whose fax number is (571) 270-6306.  The examiner normally can be reached via phone on Monday-Friday 12pm-10pm Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen, can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ryan D. Coyer/Primary Examiner, Art Unit 2191